Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 06/07/2022. Claims 1-4 and 6-14 are presently pending and are presented for examination. 

Response to Arguments
Applicant's arguments, see pages 7-13, filed 06/07/2022, regarding the rejection of claims 1-4, 6-14 under 35 U.S.C. §103 have been fully considered but they are moot in view of new combination of references in the new rejection provided herewith. Upon further consideration, the examiner has withdrawn the previous rejection under 35 U.S.C. §103 over Abe et al. 20170308094 A1 (“Abe”) in combination with Schulte et al. US 20170214747 A1 (“Schulte”) and Van Buer et al. US 20070213922 A1 (“Van Buer”). However, a new rejection is made under 35 U.S.C. §103 over Van Buer in view of Abe. Applicant’s arguments on pages 10 and 11 regarding the obviousness to combine Abe with Schulte and Van Buer are therefore moot, as the new grounds of rejection relies on a different combination of references. 
Applicant's arguments, see pages 8-9, have been fully considered but they are not persuasive. Applicant argues on page 8 that Abe in combination with Schulte and Van Buer do not teach or suggest the specifics of “determining, by the mobile ITS station, whether to change the first predictive moving path to a second predictive moving path based on the density information for each of the one or more predictive locations received via the second message” in which the density information was received in a message containing anticipated traffic information comprising “density information for each of the one or more predictive locations which is generated in consideration of (i) current locations, (ii) kinematic information corresponding to the current locations, (iii) information on predictive locations and (iv) kinematic predication values at the predictive locations received from a plurality of stations containing the mobile ITS station;” in addition to the amended matter of claim 1. Applicant argues on page 9 that Abe is directed to a generic vehicle control system for an autonomous vehicle using a navigation device, and that Abe’s “changing the path scheme” is only based on the actual current situation of the vehicle while it is traveling. More specifically, applicant argues that according to Abe’s FIGS. 2 and 5, Abe’s action plan generating section merely decides to change the vehicle’s path when there is a certain type of event currently occurring on the vehicle’s traveling path. However, as stated in the previous office action, Abe teaches an autonomous driving controller that can receive messages containing anticipated traffic information from both the navigation device at numeral 50 and the storage device at 180 [FIG. 2]. While Van Buer is used to teach a second message containing the density information for each of the one or more predictive locations, it should be noted that any reference detailing traffic jams, traffic congestion, or the like reads on density information, because it is not possible for a system to detect or anticipate a traffic jam without knowing how many vehicles are on the road in the location in question, and how fast the vehicles are moving. For example, a system would not detect a traffic jam when vehicles are moving slow in an area with a low-speed limit, and would also not detect a traffic jam in an area with many cars if the cars are still moving quickly. Detecting a traffic jam reads on detecting the amount of vehicles and the speed at which they are traveling through a location, and so it reads on detecting density information. Additionally, the action plan changing section of Abe changes the plan of automated driving along the route to the destination, and tries to avoid things like traffic jams [paragraph 86]. This is only possible if the system is predicting the existence of potential traffic jams at potential predictive locations, along with predictive kinematic values of the predicted locations (as in, the system is predicting the mobile ITS system’s kinematic values in these locations if it is predicting a traffic jam). All of the details regarding traffic information that the system can receive via messages regarding the vehicle’s current conditions (such as driving behaviors of nearby vehicles) can be applied in the form of predictive information, including determining whether to change the predictive path based on the density information for each of one or more predictive locations, which is generated in consideration of all the above items of information (i)-(iv). This means that Abe teaches “determining, by the mobile ITS station, whether to change the first predictive moving path with to a second predictive moving path based on density information for each of the one or more predictive locations received via the second message.” Applicant further argues that Abe’s “changing the path scheme” teaches away from independent claim 1 because Abe’s scheme allegedly only considers a change based on current conditions. Not only is this an inaccurate assessment of Abe’s disclosure, as described above, but it is also inaccurate to say that a system that only examines a vehicle’s current conditions would teach away from examining predicted conditions as well. 
	Applicant further argues that Van Buer does not disclose “(c) information on one or more predictive locations and (d) a kinematic predictive value at the one or more predictive locations that are generated in consideration of a first predictive moving path of the mobile ITS station” as recited in claim 1. However, Van Buer teaches a system in which all of the vehicles included on a road can be part of the same network, thereby allowing them to share information regarding traffic density and kinematic information via messages. As with Abe, the system of Van Buer can detect traffic jams, which read on traffic density. As discussed in greater detail below, Van Buer teaches “wherein the anticipated traffic information comprises density information for each of the one or more predictive locations which is generated in consideration of (iii) information on predictive locations, and (iv) kinematic prediction values at the predictive locations received from a plurality of stations containing the mobile ITS station.” Applicant further argues that Van Buer is not relevant to the embodied invention, in part because it does not use the words “predict,” “predicted,” or “prediction.” However, Van Buer discloses how the probe vehicles can autonomously determine a traffic anomaly, and transmit a notification of the anomaly to a remote location or another vehicle through a center at numeral 16 of FIG. 1 [paragraph 20]. “For example, the probe vehicle 12 may be configured to determine and transmit an anomalous probe vehicle speed, e.g. a speed that is 10, 15 or 20 miles-per-hour less than or greater than the average speed of the vehicle at a general location, time and day.” This example expressly teaches that Van Buer can determine the average speed of a vehicle in a general location at set time and day. This means that the system is able to predict (even if it doesn’t use the word “predict”) what the average speed of the vehicle will be at a general location, time and day. At the same time, Van Buer teaches that a preferred vehicle map comprises a plurality of interconnected links, wherein each link can be defined as an uninterrupted section of a thoroughfare having a constant anticipated traffic condition, such as a maximum speed limit [paragraph 21]. Van Buer also teaches that the speed of the probe vehicle may be determined in correlation not only with the time of day and day of the week, but also with current or expected weather events, construction, sporting events, and other relevant factors. The system is capable of taking anticipated and expected events into consideration. This is why the absence of words like “predict” is irrelevant. 
	For the reasons listed above, the independent claims are now rejected under 35 U.S.C. 103 as being unpatentable over Van Buer et al. US 20070213922 A1 (“Van Buer”) in view of Abe et al. 20170308094 A1 (“Abe”). Similarly, dependent claims are rejected under 35 U.S.C. §103 as well. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “received from a plurality of stations containing the mobile ITS station” in lines 11-12. As it is written, it is unclear if the mobile ITS of line 12 is one of the plurality of stations, or the mobile ITS station of lines 1-2. Similarly, it is not clear if the plurality of stations are mobile ITS stations, or a different type of stations. This makes the claim indefinite, as it is unclear whether the mobile ITS station is one of a plurality of mobile ITS stations. Likewise, claims 2-4 and 6-10, which depend from claim 1, are also indefinite by virtue of their dependency. 
Claim 11 recites the limitation “received from a plurality of stations containing the mobile ITS station” in lines 15-16. As it is written, it is unclear if the mobile ITS of line 16 is one of the plurality of stations, or the mobile ITS station of line 1. Similarly, it is not clear if the plurality of stations are mobile ITS stations, or a different type of stations. This makes the claim indefinite, as it is unclear whether the mobile ITS station is one of a plurality of mobile ITS stations. Likewise, claims 12-14, which depend from claim 11, are also indefinite by virtue of their dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Buer et al. US 20070213922 A1 (“Van Buer”) in view of Abe et al. 20170308094 A1 (“Abe”).
	Regarding Claim 1. Van Buer teaches a method of determining a moving path of a mobile intelligent transportation system (ITS) station (A traffic notification system configured to generate a plurality of traffic alerts, such as “traffic slow,” “traffic jam,” and “traffic clear” [paragraph 33]. It is also known in the prior art to use data collected from individual vehicles to serve as input in a road network status or for a dynamic route guidance system [paragraph 2]. The invention shown to involve a network depicted in FIG. 3, wherein the vehicles communicate with an intermediary probe station at numeral 40 [paragraph 29]. Each vehicle involved has to be a probe vehicle in order for this to work, shown in FIG. 2, which means that they must all contain a device similar to a mobile ITS station), the method comprising:
	transmitting a first message containing (a) information on a current location, (b) kinematic information at the current location (The probe vehicle(s) may be configured to determine and transmit an anomalous probe vehicle speed (such as 20 mph) less than or greater than the average speed of the vehicle at a general location, time, and day [paragraph 20]. This is in addition to individual vehicles providing “floating car data,” such as the vehicle’s time, speed, position, and heading [paragraph 2]. This reads on transmitting a first message containing (a) information on a current location, and (b) kinematic information at the current location. FIG. 1 and FIG. 1a illustrate how a probe vehicle generates data for three assessment points at x, which is the vehicle’s immediate position, x+1, which is the position immediately in front of the vehicle, and x-1, which is the position immediately behind the vehicle), (c) information on one or more predictive locations and (d) a kinematic predictive value at the one or more predictive locations that are generated in consideration of a first predictive moving path of the mobile ITS station (the position immediately in front of the vehicle, x+1, reads on a predictive location, although it is not the only one. At 218, an alert is transmitted to at least one receiving vehicle(s). Alerts can be generated and transmitted to receiving vehicles based on notifications. For example, a probe vehicle may be configured to determine and transmit an anomalous probe vehicle speed that is greater or less than the average speed of the vehicle at a general location at a particular time and day (kinematic prediction value at the predictive locations) [paragraph 20]. These are then transmitted to the receiving vehicles. FIG. 6 shows at step 210 that the condition discrepancy is compared to the alert, and if the condition discrepancy is greater than a threshold or an alert in step 212, a notification is generated and transmitted first to the traffic information center, and then to at least one receiving vehicle. More specifically, the preferred vehicle map comprises a plurality of interconnected links, wherein each link is defined as an uninterrupted section having a constant anticipated traffic condition, such as a maximum speed limit [paragraph 21], which reads on a predictive location and a kinematic predictive value); 
	receiving a second message containing anticipated traffic information, wherein the anticipated traffic information comprises density information for each of the one or more predictive locations which is generated in consideration of (i) current locations, (ii) kinematic information corresponding to the current locations, (iii) information on predictive locations and (iv) kinematic prediction values at the predictive locations received from a plurality of stations containing the mobile ITS station (In a preferred embodiment, a central traffic information center (TIC) at 16 of FIG. 1, is configured to maintain and initially transmit to the probe vehicles at least a portion of a master map database, either continuously, periodically, or upon request, so as to present a vehicle map database at the prove vehicle. This vehicle map database may be continuously or periodically updated and broadcast along with alerts within an operating area. In this configuration, the receiving vehicles (labeled 12 in FIG. 1) are configured to automatically receive at least a portion of the database and alerts from the broadcast depending upon their current positions without manual request [paragraph 34]. Since these databases contain alerts on kinematic values on predictive locations, kinematic values on current locations, as well as the positions of those predictive and current locations, this reads on a mobile ITS station receiving a second message containing this data).
	Van Buer does not teach:
	determining, by the mobile ITS station, whether to change the first predictive moving path with to a second predictive moving path based on density information for each of the one or more predictive locations received via the second message.
	However, Abe teaches:
	determining, by the mobile ITS station, whether to change the first predictive moving path with to a second predictive moving path based on density information for each of the one or more predictive locations received via the second message (a vehicle control system for an autonomous vehicle in which a navigation device receives input from a user interface by which a user specifies a current position and destination position for the vehicle [paragraph 47]. There is also a communication device that can communicate via a wireless network [paragraph 46] and a global navigation satellite system (GNSS) receiver [paragraph 47]. A high-precision map information includes information on the center of each lane or boundaries thereof (predicted locations), and may also include road information, traffic control information, address information, and the like. The traffic control information includes information on lanes blocked due to construction, traffic accidents, traffic jam, and the like [paragraph 73]. In FIG. 2, these elements are shown to communicate and send information to the autonomous driving controller, which receives messages containing this information from a target lane determination section at numeral 110. Inside the autonomous driving controller, the action plan changing section at numeral 145 of FIG. 2 can change the action plan based on the anticipated traffic information received to avoid traffic jams [paragraph 86], which reads on determining whether to change the first predictive moving path based on density information for each of the one or more predictive locations via a received message).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Van Buer determining, by the mobile ITS station, whether to change the first predictive moving path with to a second predictive moving path based on density information for each of the one or more predictive locations received via the second message as taught by Abe so as to allow the system to modify its predictive moving path in response to predictions of high-traffic density, traffic jams, construction work, and the like. 
	Regarding Claim 2. Van Buer in combination with Abe teaches the method of claim 1.
	Van Buer also teaches:
	wherein the first message is generated based on information obtained from a navigation service of the mobile ITS station (A wireless communication means in FIG. 1 at numeral 18 is shown as a bilateral delivering of signals between the TIC at 16 and the vehicles at 12 [paragraph 19]. The TIC acts as a service that both receives and transmits the information regarding locations and kinematic values that make up the first and second messages).
	Regarding Claim 6. Van Buer in combination with Abe teaches the method of claim 1.
	Van Buer does not teach:
	wherein the first message contains information on arrival anticipated time corresponding to each of the information on the one or more predictive locations, and 
	wherein the second message contains anticipated traffic information which is generated in consideration of the information on each of the predictive locations and the information on the arrival anticipated time.
	However, Abe teaches:
	wherein the first message contains information on arrival anticipated time corresponding to each of the information on the one or more predictive locations (a trajectory candidate generating section at numeral 146B of FIG. 6 determines a trajectory as a group of target positions (predictive locations) that the reference position (the center of gravity or the center of the rear wheel axis) of the vehicle M is to reach at predetermined intervals in future [paragraph 91]. FIG. 8 is a diagram illustrating trajectory candidates generated by the trajectory candidate generating section with the trajectory points K. The wider the intervals of the trajectory points K, the higher the speed of the vehicle M. The narrower the intervals of the trajectory points K, the lower the speed of the vehicle M. The trajectory candidate generating section therefore gradually increases the intervals of the trajectory points K in order to accelerate the vehicle M and gradually reduces the intervals of the trajectory points K in order to decelerate the vehicle M [paragraph 91]. Since each trajectory point K includes a speed component as described above, the trajectory candidate generating section needs to give target speed to each trajectory point K. The target speed is determined in accordance with the travelling style determined by the travelling style determination section [paragraph 92]. The trajectory candidate generating section may also develop plural time-series patterns of the target speed to the end of the lane change [paragraph 94], which means that between determining the speed of the vehicle and distance to reach each predictive location, which would be enough for the system to calculate the time needed to reach each location, the system also makes a set of time-series patterns to determine when the vehicle will arrive at each predicative location, best illustrated in FIG. 10), and 
	wherein the second message contains anticipated traffic information which is generated in consideration of the information on each of the predictive locations and the information on the arrival anticipated time (a high-precision map information at numeral 182 within the storage device of the vehicle control system at numeral 100 of FIG. 2. The high-precision map information is more precise than the navigation map of the navigation device at numeral 50. The high-precision map information is part of the storage device at numeral 180 of FIG. 2, which may receive its information by downloading information through in-vehicle Internet equipment or the like [paragraph 71]. The high-precision map information includes information on the center of each lane or boundaries thereof, and may also include road information, traffic control information, address information, and the like. The traffic control information includes information on lanes blocked due to construction, traffic accidents, traffic jam, and the like [paragraph 73]. In FIG. 2, these elements are shown to communicate and send information to the autonomous driving controller, which receives messages containing this information from a target lane determination section at numeral 110. The second message is sent to the autonomous driving controller by the target lane determination section shown in FIG. 2. Information on traffic from the storage device passes through the target lane determination section before it is received by the autonomous driving controller. The target lane determination section divides the route provided from the navigation device into plural blocks and determines the target lane for each block with reference to the high-precision map information. The target lane determination section divides the route every 100 m in the vehicle travel direction. For example, the target lane determination section determines that the vehicle is to travel the second lane from the left. When the route includes a diverging point, a merging point, or the like, for example, the target lane determination section determines the target lanes such that the vehicle M can travel in a reasonable route for safely passing the diverging point, the merging point, or the like toward the destination. The target lane determined by the target lane determination section is stored in the storage as the target lane information [paragraph 72]. The action plan generating section at numeral 144 sets a lane changing event, a diverging event, or a merging event at a place where the target lane determined by the target lane determination section is changed [paragraph 84]. The information indicating the action plan generated by the action plan generating section is then stored in the storage as the action plan information at numeral 186, where the action plan information feeds back into the target lane determination section. The target lane determined by the target lane determination section may then be changed based on an instruction of the action plan changing section at numeral 145 [paragraph 138]. In this way, the second message containing traffic information is based in part on the action plan that reads on the first message).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Van Buer wherein the first message contains information on arrival anticipated time corresponding to each of the information on the one or more predictive locations, and wherein the second message contains anticipated traffic information which is generated in consideration of the information on each of the predictive locations and the information on the arrival anticipated time as taught by Abe so as to allow the system to use the vehicle’s anticipated arrival time to determine which predictive locations are relevant and tailor messages involving anticipated traffic information accordingly. 
	Regarding Claim 11. Van Buer teaches a mobile intelligent transport system (ITS) station for determining a moving path based on information on a predictive location (A traffic notification system configured to generate a plurality of traffic alerts, such as “traffic slow,” “traffic jam,” and “traffic clear” [paragraph 33]. It is also known in the prior art to use data collected from individual vehicles to serve as input in a road network status or for a dynamic route guidance system [paragraph 2]. The invention shown to involve a network depicted in FIG. 3, wherein the vehicles communicate with an intermediary probe station at numeral 40 [paragraph 29]. Each vehicle involved has to be a probe vehicle in order for this to work, shown in FIG. 2, which means that they must all contain a device similar to a mobile ITS station), the mobile ITS station comprising: 
	a transceiver configured to transmit and receive signals; and 
	a processor configured to: 
	generate a first message containing (a) information on a current location, (b) kinematic information at the current location (The probe vehicle(s) may be configured to determine and transmit an anomalous probe vehicle speed (such as 20 mph) less than or greater than the average speed of the vehicle at a general location, time, and day [paragraph 20]. This is in addition to individual vehicles providing “floating car data,” such as the vehicle’s time, speed, position, and heading [paragraph 2]. The probe vehicle includes suitable transmission means for transmitting the notification to the TIC. More preferably, the probe vehicle includes a long-range wireless communication processor that is capable of real-time processing and transmission [paragraph 28]. This reads on transmitting a first message containing (a) information on a current location, and (b) kinematic information at the current location. FIG. 1 and FIG. 1a illustrate how a probe vehicle generates data for three assessment points at x, which is the vehicle’s immediate position, x+1, which is the position immediately in front of the vehicle, and x-1, which is the position immediately behind the vehicle), (c) information on one or more predictive locations and (d) a kinematic predictive value at the one or more predictive locations that are generated in consideration of a first predictive moving path of the mobile ITS station (the position immediately in front of the vehicle, x+1, reads on a predictive location, although it is not the only one. At 218, an alert is transmitted to at least one receiving vehicle(s). Alerts can be generated and transmitted to receiving vehicles based on notifications. For example, a probe vehicle may be configured to determine and transmit an anomalous probe vehicle speed that is greater or less than the average speed of the vehicle at a general location at a particular time and day (kinematic prediction value at the predictive locations) [paragraph 20]. These are then transmitted to the receiving vehicles. FIG. 6 shows at step 210 that the condition discrepancy is compared to the alert, and if the condition discrepancy is greater than a threshold or an alert in step 212, a notification is generated and transmitted first to the traffic information center, and then to at least one receiving vehicle. More specifically, the preferred vehicle map comprises a plurality of interconnected links, wherein each link is defined as an uninterrupted section having a constant anticipated traffic condition, such as a maximum speed limit [paragraph 21], which reads on a predictive location and a kinematic predictive value), 
	transmit, via the transceiver, the generated first message to a device, 
	receive, via the transceiver, a second message containing anticipated traffic information, wherein the anticipated traffic information comprises density information for each of the one or more predictive locations which is generated in consideration of (i) current locations, (ii) kinematic information corresponding to the current locations, (iii) information on predictive locations, and (iv) kinematic prediction values at the predictive locations received from a plurality of stations containing the mobile ITS station, and
	process the received second message (In a preferred embodiment, a central traffic information center (TIC) at 16 of FIG. 1, is configured to maintain and initially transmit to the probe vehicles at least a portion of a master map database, either continuously, periodically, or upon request, so as to present a vehicle map database at the prove vehicle. This vehicle map database may be continuously or periodically updated and broadcast along with alerts within an operating area. In this configuration, the receiving vehicles (labeled 12 in FIG. 1) are configured to automatically receive at least a portion of the database and alerts from the broadcast depending upon their current positions without manual request [paragraph 34]. Since these databases contain alerts on kinematic values on predictive locations, kinematic values on current locations, as well as the positions of those predictive and current locations, this reads on a mobile ITS station receiving a second message containing this data).
	Van Buer does not teach:
	determine whether to change the first predictive moving path to a second predictive moving path based on the density information for each of the one or more predictive locations received via the second message.
	However, Abe teaches:
	determine whether to change the first predictive moving path to a second predictive moving path based on the density information for each of the one or more predictive locations received via the second message (a vehicle control system for an autonomous vehicle in which a navigation device receives input from a user interface by which a user specifies a current position and destination position for the vehicle [paragraph 47]. There is also a communication device that can communicate via a wireless network [paragraph 46] and a global navigation satellite system (GNSS) receiver [paragraph 47]. A high-precision map information includes information on the center of each lane or boundaries thereof (predicted locations), and may also include road information, traffic control information, address information, and the like. The traffic control information includes information on lanes blocked due to construction, traffic accidents, traffic jam, and the like [paragraph 73]. In FIG. 2, these elements are shown to communicate and send information to the autonomous driving controller, which receives messages containing this information from a target lane determination section at numeral 110. Inside the autonomous driving controller, the action plan changing section at numeral 145 of FIG. 2 can change the action plan based on the anticipated traffic information received to avoid traffic jams [paragraph 86], which reads on determining whether to change the first predictive moving path based on density information for each of the one or more predictive locations via a received message).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Van Buer determine whether to change the first predictive moving path to a second predictive moving path based on the density information for each of the one or more predictive locations received via the second message as taught by Abe so as to allow the system to modify its predictive moving path in response to predictions of high-traffic density, traffic jams, construction work, and the like. 
	Regarding Claim 12. Van Buer in combination with Abe teaches the mobile ITS station of claim 11.
	Van Buer also teaches:
further comprising a navigation system configured to provide a navigation service, 
	wherein the processor is configured to generate the first message based on information obtained from the navigation system (A wireless communication means in FIG. 1 at numeral 18 is shown as a bilateral delivering of signals between the TIC at 16 and the vehicles at 12 [paragraph 19]. The TIC acts as a service that both receives and transmits the information regarding locations and kinematic values that make up the first and second messages).
	Regarding Claim 13. Van Buer in combination with Abe teaches the mobile ITS station of claim 11.
	Van Buer does not teach:
	wherein the processor comprises:
	an application for determining a moving path based on a predictive location in an application layer;
	a message management function block for managing the first message, and
	a function block for managing the second message.
	Abe also teaches:
	wherein the processor comprises:
	an application for determining a moving path based on a predictive location in an application layer (FIG.2 shows a trajectory generating section at numeral 146, which receives the action plan generated by the action plan generating section at numeral 144. The action plan generating section 144 may dynamically change the action plan independently of the target lane information 184 as the situations of the vehicle M changes. For example, the action plan generating section 144 changes the event set for a block where the vehicle M is scheduled to travel when the speed of one of the surrounding vehicles recognized by the outside recognizing section 142 exceeds a threshold value while the vehicle M is traveling or when a surrounding vehicle traveling in the lane next to the travel lane of the vehicle M moves toward the travel lane of the vehicle M [paragraph 85], and is shown in FIG. 5 determining whether to change lanes and travel to different points on the road (predictive locations) in response to changes to the situation of the vehicle, so the action plan generating section can generate one or more predictive locations in consideration of a first predictive moving path of the mobile ITS station. The predictive locations are best demonstrated in FIG. 8. The action plan generating section acts as an application layer generating a predictive location, and the trajectory generating section determines a moving path based on this predictive location),
	a message management function block for managing the first message (the trajectory generating section features several subcomponents, including an evaluation and selection section at numeral 146C of FIG. 6, which evaluates trajectory candidates from a trajectory candidate generating section and selects the trajectory to be outputted to the travel controller [paragraph 95]), and
	a function block for managing the second message (The target lane determination section at numeral 110 of FIG. 2 divides the route provided from the navigation device at numeral 50 into plural blocks and determines the target lane for each block with reference to the high-precision map information at numeral 182 [FIG. 2, paragraph 72], which means that the target lane determination section manages the second message before it is received by the autonomous driving controller).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Van Buer with wherein the processor comprises: an application for determining a moving path based on a predictive location in an application layer; a message management function block for managing the first message, and a function block for managing the second message as taught by Abe so as to allow the system to use neural networks to learn from changes in the network, the road upon which the vehicle is traveling, and the behaviors of vehicles along the same road.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Van Buer et al. US 20070213922 A1 (“Van Buer”) in view of Abe et al. US 20170308094 A1 (“Abe”) as applied to claim 1 above, and further in view of Davidson et al. US 6246693 B1 (“Davidson”) and Wilson US 20130158794 A1 (“Wilson”).
	Regarding Claim 3. Van Buer in combination with Abe teaches the method of Claim 1.
	Van Buer does not teach:
	wherein the first message contains: 
	an identifier corresponding to information on each of the one or more predictive locations, 
	message generation time.
	However, Davidson teaches:
	wherein the first message contains: 
	an identifier corresponding to information on each of the one or more predictive locations, 
	message generation time (a method for avoiding signal collision of messages transmitted over a single channel. The method includes transmitting and randomly retransmitting messages over a single channel. In order to predict the error rate and thus ensure that collisions between messages are avoided, the method the present invention further determines a retransmission interval between the retransmitted messages, as well as a message arrival rate and message length of the messages [Column 3, lines 4-15]. Davidson also teaches that all original messages are assigned a unique integer to identify the messages [Column 11, lines 56-58]. The error rate is thus determined as a function of the message length and rate, and the retransmission interval and number of retransmissions of the messages).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Van Buer with wherein the first message contains: an identifier corresponding to information on each of the one or more predictive locations, message generation time as taught by Davidson so as to allow the messages delivered to include identification information and message efficiency information so that each recipient ITS knows the origin of the message and how much time has passed since it was sent.
	Van Buer also does not teach:
	the first message also contains:
	information on a probability of passing through the each predictive location.
	However, Wilson teaches:
	the first message also contains:
	information on a probability of passing through the each predictive location (a method that may comprise the step of determining an incoming path to the decision point with respect to which the outgoing paths are to be defined. The incoming path is a path along which the vehicle is expected to travel to reach the decision point. In preferred embodiments the incoming path is a continuation of a road segment along which the vehicle is currently travelling. Alternatively or additionally the path may be a portion of a known most probable path for the vehicle, such as a portion of a pre-calculated route. In these cases the portion of the known path is preferably an end portion of the known path which terminates at the decision point. However, these preferred embodiments of the invention may still be applied to determining the relative probability that each of a plurality of other paths may be taken at a decision point even where an outgoing path at the decision point corresponding to a portion of a pre-calculated route is known [paragraph 27]. FIG. 3A illustrates a portion of a road network in which the ADAS horizon considers possible paths that may be taken by the vehicle through the road network rather than individual road segments and nodes, wherein the nodes at numeral 24 (also called decision points) act as predictive locations that vehicle may pass through [paragraph 107]. The method further comprises determining data indicative of the relative probability that each of a plurality of possible outgoing paths associated with a decision point will be taken by the vehicle in the immediate future using the positional data [Claim 2]. This data will comprise historic relative probability of each of the plurality of possible outgoing paths from the decision point having been taken based on the positional data [Claim 3]. The method also includes associating a relatively higher probability of the path being taken with a possible outgoing path that is associated with a relatively higher probability of having been selected based on the historic relative probability data [Claim 4]. Wilson also teaches that a processor receives a probability matrix to determine data indicative of the relative probability that each of a plurality of possible outgoing paths associated with a decision point will be taken by the vehicle in the immediate future from a memory storing the probability matrix [Claim 14], which means that the information regarding the probability of traveling through each path, including the predictive locations/nodes on the path, is sent as a message to the processor).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Van Buer with the first message also contains: information on a probability of passing through the each predictive location as taught by Wilson so that the mobile ITS stations can send information on the probability of passing through a predictive location.
	Regarding Claim 4. Van Buer in combination with Abe, Davidson, and Wilson teaches the method of Claim 3.
	Van Buer does not teach:
	wherein a set of the information on each of the one or more predictive locations and the information on the probability of passing through the each predictive location is contained in the first message only when a value of the information on the probability of passing through the each predictive location is equal to or greater than a prescribed value.
	However, Wilson teaches:
	wherein a set of the information on each of the one or more predictive locations and the information on the probability of passing through the each predictive location is contained in the first message only when a value of the information on the probability of passing through the each predictive location is equal to or greater than a prescribed value (the possible outgoing paths included in the determining data may or may not include all potential outgoing paths associated with the decision point, and certain paths may be excluded from consideration for various reasons e.g. as they are considered to be in a direction close to that opposite to the direction of travel, are below a significance threshold, etc. [paragraph 33]. In sum, the information on the probability of passing through predictive locations is only sent if the possible paths including those locations are greater than or equal to a significance threshold, which reads on a prescribed value).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Van Buer with wherein a set of the information on each of the one or more predictive locations and the information on the probability of passing through the each predictive location is contained in the first message only when a value of the information on the probability of passing through the each predictive location is equal to or greater than a prescribed value as taught by Wilson so that the system does not become clogged with too many messages on predictive locations with a low probability of the ITS passing through.

Claims 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Buer et al. US 20070213922 A1 (“Van Buer”) in view of Abe et al. US 20170308094 A1 (“Abe”)  as applied to claims 1 and 11 above, and further in view of Schulte et al. US 20170214747 A1 (“Schulte”).
	Regarding Claim 7. Van Buer in combination with Abe teaches the method of Claim 1.
	Van Buer does not teach:
	wherein the first message is transmitted via a cooperative awareness message (CAM).
	However, Schulte teaches:
	wherein the first message is transmitted via a cooperative awareness message (CAM) (Schulte teaches an intelligent transportation system which periodically transmits V2X (Vehicle to everything) messages in order to communicate their status to other road users [paragraph 13]. The status includes information such as the road user's location, speed, and direction of motion. Such messages are also referred to as cooperative awareness messages (CAM). A road user who receives these CAMs can then maintain a list with all road users from whom he has received a status. Such a list is also referred to as a local dynamic map (LDM). The V2X messages communicating status information are transmitting via a CAM information on a current location and current kinematic information corresponding to the current location in the form of speed and direction of motion).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Van Buer with wherein the first message is transmitted via a cooperative awareness message (CAM) as taught by Schulte so that the mobile ITS stations can communicate efficiently with one another and further improve the information available for planning predictive routes.
	Regarding Claim 8. Van Buer in combination with Abe teaches the method Claim 1.
	Van Buer does not teach:
	wherein the second message is received in a form of an local dynamic map (LDM).
	However, Schulte teaches:
	wherein the second message is received in a form of an local dynamic map (LDM) (Schulte teaches an intelligent transportation system which periodically transmits V2X (Vehicle to everything) messages in order to communicate their status to other road users [paragraph 13]. The status includes information such as the road user's location, speed, and direction of motion. Such messages are also referred to as cooperative awareness messages (CAM). A road user who receives these CAMs can then maintain a list with all road users from whom he has received a status. Such a list is also referred to as a local dynamic map (LDM) [Claim 7]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Van Buer with wherein the second message is received in a form of an local dynamic map (LDM) as taught by Schulte so that the mobile ITS stations can communicate anticipated traffic information efficiently with one another and further improve the information available for planning predictive routes. 
	Regarding Claim 9. Van Buer in combination with Abe teaches the method Claim 1.
	Van Buer does not teach:
	wherein if the mobile ITS station changes the first predictive moving path to the second predictive moving path in a first period according to a transmission of the first message and a reception of the second message, the first message transmitted in a second period after the first period contains information which is generated in consideration of the second predictive moving path.
	However, Abe teaches:
	wherein if the mobile ITS station changes the first predictive moving path to the second predictive moving path in a first period according to a transmission of the first message and a reception of the second message, the first message transmitted in a second period after the first period contains information which is generated in consideration of the second predictive moving path (Abe teaches that the second message is sent to the autonomous driving controller by the target lane determination section shown in FIG. 2. Information on traffic from the storage device passes through the target lane determination section before it is received by the autonomous driving controller. The target lane determination section divides the route provided from the navigation device into plural blocks and determines the target lane for each block with reference to the high-precision map information. For example, the target lane determination section determines that the vehicle is to travel the second lane from the left. When the route includes a diverging point, a merging point, or the like, for example, the target lane determination section determines the target lanes such that the vehicle M can travel in a reasonable route for safely passing the diverging point, the merging point, or the like toward the destination. The target lane determined by the target lane determination section is stored in the storage as the target lane information [paragraph 72]. The action plan generating section at numeral 144 sets a lane changing event, a diverging event, or a merging event at a place where the target lane determined by the target lane determination section is changed [paragraph 84]. The information indicating the action plan generated by the action plan generating section is then stored in the storage as the action plan information at numeral 186, where the action plan information feeds back into the target lane determination section. The target lane determined by the target lane determination section may then be changed based on an instruction of the action plan changing section at numeral 145 [paragraph 138]. In this way, the second message containing traffic information is based in part on the action plan that reads on the first message. This means that after the ITS changes its predictive moving path to a second moving path, the first message transmitted in a second period after the first period contains information generated in consideration of the new moving path).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Van Buer with wherein if the mobile ITS station changes the first predictive moving path to the second predictive moving path in a first period according to a transmission of the first message and a reception of the second message, the first message transmitted in a second period after the first period contains information which is generated in consideration of the second predictive moving path as taught by Abe so as to allow the system to update the messages communicated to and from the mobile ITS to focus on predictive locations for the new path, rather than the old path that the vehicle is no longer following. 
	Van Buer does not teach:
	wherein the mobile ITS station periodically transmits the first message.
	However, Schulte teaches:
	wherein the mobile ITS station periodically transmits the first message (an intelligent transportation system which periodically transmits V2X (Vehicle to everything) messages in order to communicate their status to other road users [paragraph 13]. The status includes information such as the road user's location, speed, and direction of motion. Schulte also teaches that objects in object lists can have time-dependent properties, and may be assigned time stamps when sent or on reception [paragraph 16]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Van Buer with wherein the mobile ITS station periodically transmits the first message as taught by Schulte so that the mobile ITS station can update the information sent in the first period by the first message according to new information received by the second message.
	Regarding Claim 14. Van Buer in combination with Abe teaches the mobile ITS station of claim 13.
	Van Buer does not teach:
	wherein the message management function block for managing the first message contains a cooperative awareness message (CAM) management function block, and 
	wherein the function block for managing the second message contains an local dynamic map (LDM) management function block.
	However, Schulte teaches:
	wherein the message management function block for managing the first message contains a cooperative awareness message (CAM) management function block, and 
	wherein the function block for managing the second message contains an local dynamic map (LDM) management function block (an intelligent transportation system which periodically transmits V2X (Vehicle to everything) messages in order to communicate their status to other road users [paragraph 13]. The status includes information such as the road user's location, speed, and direction of motion. Such messages are also referred to as cooperative awareness messages (CAM). A road user who receives these CAMs can then maintain a list with all road users from whom he has received a status. Such a list is also referred to as a local dynamic map (LDM). Schulte also teaches that the V2X messages have telematics data of other road users that are received from Cooperative Awareness Messages (CAM), and wherein the traffic telematics data are entered in the LDM object list via the V2X program and received from other road users [Claim 7], which means that the telematics data can include traffic telematics, and these messages are transmitted to other road users and received from other road users from a CAM in the form of an LDM. The V2X application records received telematics data of surrounding objects in an LDM object list; recording detected telematics data of surrounding objects in a sensor object list, compares the LDM object list with the sensor object list such that a telematics data comparison block determines differential surrounding objects that are recorded only in the sensor object list, and creates, or at least one differential surrounding object, a proxy V2X message with the telematics data of this differential surrounding object [Claim 1]. Since this is done periodically, the vehicles in this invention are constantly sharing traffic information with one another via messages in the form of an LDM containing the traffic information, kinematic information corresponding to the current location, and information on a current location at the very least).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Van Buer with wherein the message management function block for managing the first message contains a cooperative awareness message (CAM) management function block, and wherein the function block for managing the second message contains an local dynamic map (LDM) management function block as taught by Schulte so that the mobile ITS stations can communicate efficiently with one another and further improve the information available for planning predictive routes and manage communications that transmitted and received by the vehicle.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Van Buer et al. US 20070213922 A1 (“Van Buer”), Abe et al. US 20170308094 A1 (“Abe”), and Schulte et al. US 20170214747 A1 (“Schulte”) as applied to claim 9 above, and further in view of Breed US 20050134440 A1 (“Breed”).
	Regarding Claim 10. Van Buer in combination with Abe teaches the method of Claim 9.
	Van Buer does not teach:
	wherein if the mobile ITS station needs to transmit an emergency signal at a timing corresponding to a period for which the first message is to be transmitted, 
	the mobile ITS station assigns a higher priority to the emergency signal than the first message and transmits the emergency signal.
	However, Breed teaches:
	wherein if the mobile ITS station needs to transmit an emergency signal at a timing corresponding to a period for which the first message is to be transmitted, 
	the mobile ITS station assigns a higher priority to the emergency signal than the first message and transmits the emergency signal (Breed teaches a method and system for detecting objects external to a vehicle. Vehicles can communicate with one another and when many vehicles are present, a priority scheme can be developed based on the urgency of the message, the proximity of the vehicle, or another desired prioritizing scheme [paragraph 544]. An ordinary driver who first appears on the scene of an accident can identify a potential hazard and tag a message as a high priority message [paragraph 547]. Breed also teaches that an improvement in this system would use a rotating aperture that would only allow communication from a limited angle at a time further reducing the chance for multiple messages to interfere with each other. Each vehicle transmits at all angles but receives at only one angle at a time [paragraph 503], where the angle is a phase angle and represents a wavelength in which the vehicle is receiving messages [paragraph 98]. This means that the method and system of Breed allows vehicles to communicate with one another, send multiple messages at once, assign priority to different messages that are transmitted at the same time, and assign a higher priority to an emergency signal).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Van Buer with wherein if the mobile ITS station needs to transmit an emergency signal at a timing corresponding to a period for which the first message is to be transmitted, the mobile ITS station assigns a higher priority to the emergency signal than the first message and transmits the emergency signal as taught by Breed so that the mobile ITS station can transmit emergency signals in the event of an emergency and assign those messages higher priority over the first message. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664